DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Collin Rose Registration No.: 47,036 on 01/15/2020.
	
This application has been amended as follows:
Claims 1, 3-9, 11, 13 and 15-20 are amended.
Pending claims have been amended as follows:
1.	(Currently Amended) A method of communicating with a downhole tool in a borehole, comprising:
controlling a flow rate of a fluid flowing uphole through the borehole to encode a message using amplitude shift-keying and transmitting the encoded message in the fluid flowing against a direction of flow to the downhole tool using a flow control device at 
generating a signal indicative of the encoded message with a receiver locatable downhole; and
decoding the encoded message downhole by analyzing the signal using the amplitude shift-keying.

2.	(Original) The method of claim 1, wherein the signal is a function of the flow rate of the fluid with respect to time.

3.	(Currently Amended) The method of claim 1, wherein said transmitting further comprises encoding symbols into the encoded message by varying the flow rate of the fluid for a symbol period of a current symbol if the current symbol is different from a previous symbol.

4.	(Currently Amended) The method of claim 1, wherein said transmitting further comprises encoding symbols into the encoded message by varying the flow rate of the fluid for a symbol period of a current symbol if a value of the current symbol matches a selected value.

5.	(Currently Amended) The method of claim 1, wherein said decoding the encoded message further comprises calculating a differential signal given by an expression: s diff (t) = s(t) - s(t - rsym); wherein s diff (t) is the differential signal comprising symbols separated by a symbol period rsym, s(t) is the signal at a first time, and          s(t - rsym) is the signal at a previous time from the first time separated by the symbol period, rsym.

6.	(Currently Amended) The method of claim 5, wherein said decoding the encoded message further comprises calculating an absolute value of the differential signal.

7.	(Currently Amended) The method of  claim 5, wherein said decoding the encoded message further comprises identifying whether a selected symbol of the differential signal crosses a threshold amplitude value to identify a decoded symbol.

8.	(Currently Amended) The method of  claim 5, wherein said decoding the encoded message further comprises if a selected symbol of the differential signal is within a threshold value, identifying a value of a previous symbol with respect to the selected symbol to identify a decoded symbol.

9.	(Currently Amended) The method of claim 1, further comprising operating the downhole tool based on said decoding the encoded message.

10.	(Previously Presented) The method of claim 1, wherein the receiver comprises at least one of a flow meter or a turbine generator.

11.	(Currently Amended) The method of claim 1, wherein the fluid is a multi-phase fluid and further comprising filtering the signal using a low-pass filter to remove bubble noise caused by the fluid flowing from a formation.

12.	(Previously Presented) The method of claim 1, further comprising bi-directionally communicating between the downhole tool and another device with an additional receiver and an additional flow control device.

13.	(Currently Amended) A system for communicating with a downhole tool in a borehole, comprising:
a flow control device locatable at a flow rate of a fluid flowing uphole through the tubular string to encode a message using amplitude shift-keying and transmit the encoded message in the fluid flowing against a direction of flow to the downhole tool;
a receiver locatable downhole in the borehole and operable to generate a signal indicative of the encoded message; and
a controller locatable downhole in the borehole in communication with the receiver and operable to decode the encoded message by analyzing the signal using the amplitude shift-keying.

14.	(Original) The system of claim 13, wherein the signal is a function of the flow rate of the fluid with respect to time.

15.	(Currently Amended) The system of claim 13, wherein the flow control device is further operable to encode symbols into the encoded message by varying the flow rate of the fluid for a symbol period of a current symbol if the current symbol is different from a previous symbol.

16.	(Currently Amended) The system of claim 13, wherein the controller is further operable to decode the encoded message in part by calculating a differential signal given by an expression: s diff (t) = s(t) -  s(t - rsym); wherein  s diff (t) is the differential signal comprising symbols separated by a symbol period rsym, s(t) is the signal at a first time, and s(t — rsym) is the signal at a previous time from the first time separated by the symbol period, rsym.

17.	(Currently Amended) The system of claim 13, further comprising the downhole tool being operable downhole based to decode the encoded message.

18.	(Currently Amended) A system for communicating a message to a downhole tool locatable downhole in a borehole, comprising:
a transmitter locatable at a flow rate of a fluid flowing uphole through the borehole to encode the message using frequency shift-keying and transmit the encoded message in the fluid flowing against a direction of flow to the downhole tool;
a receiver locatable downhole in the borehole and operable to generate the signal indicative of the encoded message; and 
a controller locatable downhole in the borehole and operable to decode the encoded message by analyzing the the frequency shift-keying.

19.	(Currently Amended) The system of claim 18, wherein the the frequency with respect to time.

20.	(Currently Amended) The system of claim 18, wherein the system wherein the controller is further operable to decode the encoded message in part by calculating a differential signal given by an expression: 
s diff (t) = s(t) -  s(t - rsym); 
wherein s diff (t) is the differential signal comprising symbols separated by a symbol period rsym, s(t) is the 

21.	(Previously Presented) The method of claim 1, further comprising operating the receiver to provide power to the downhole tool.

22.	(Previously Presented) The system of claim 13, wherein the receiver is operable to provide power to the downhole tool.

23.	(Previously Presented) The system of claim 18, wherein the receiver is operable to provide power to the downhole tool.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a method of communicating with a downhole tool in a borehole, comprising: 
controlling the flow rate of a fluid flowing uphole through the borehole to encode a message using amplitude shift-keying and transmitting the encoded message in the fluid against the direction of flow to the downhole tool using a flow control device at the Earth’s surface;
generating a signal indicative of the flow rate with a receiver; and 
decoding the message downhole by analyzing the signal using amplitude shift-keying.
US2011/0286309A1 to Sugiura discloses a method of communicating with a device downhole in a borehole through a subterranean formation by controlling a flow rate of a fluid flowing from the formation into the borehole to the surface, comprising: transmitting an encoded message with a flow control device by controlling the flow rate of a fluid (fig 2:190, par[0029], [0031], [0032] and fig 4:204, par[0040]); and generating a signal indicative of the flow rate (fig 4:206, par[0029], [0032], [0040]); and decoding the message by analyzing the signal (fig 6A-6B:306, par[0054], [0055]).
Sugiura does not disclose a method of communicating with a device by controlling the flow rate of a fluid, comprising: the method comprising: transmitting the encoded message in the fluid against the direction of flow to the downhole tool using a flow control device at the Earth’s surface; generating a signal indicative of the flow rate with a receiver; and decoding the message downhole by analyzing the signal using amplitude shift-keying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685